                Case:20-01947-jwb            Doc #:345 Filed: 09/30/2020               Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN

                                                                      x
                                                                      :
    In re                                                             :        Chapter 11
                                                                      :
    BARFLY VENTURES, LLC, et al.,1                                    :        Case No. 20-01947-jwb
                                                                      :
                                          Debtors.                    :        Jointly Administered
                                                                      x
                 WITNESS LIST OF CIP ADMINISTRATIVE, LLC, IN ITS
            CAPACITY AS ADMINISTRATIVE AGENT FOR THE PREPETITION
              SECURED LENDERS, REGARDING DEBTORS’ SALE MOTION

                   CIP Administrative, LLC, in its capacity as administrative agent for the Prepetition

Secured Lenders (the “Administrative Agent”), through its undersigned counsel, and pursuant to

the Order Establishing Deadlines and Procedures for Virtual Hearing on Debtors’ Sale Motion

[Docket No. 339], hereby discloses the following witnesses the Administrative Agent may call at

trial in the matter regarding the Motion of Debtors for Entry of (I) an Order (A) Approving Bidding

Procedures and Scheduling Sale Hearing, (B) Approving the Form of the Asset Purchase

Agreement, Including the Bid Protections, and (C) Granting Related Relief; and (II) an Order

(A) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,

Claims, Encumbrances, and Other Interests, (B) Authorizing the Assumption and Assignment of




1
      The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
      (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
      LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
      HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597);
      HopCat-Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132);
      HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992);
      HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748);
      HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison, LLC (9108);
      HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935);
      HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
      Restaurant Saloon) (4255).
            Case:20-01947-jwb        Doc #:345 Filed: 09/30/2020        Page 2 of 3




Certain (C) Granting Related Relief [Docket No. 127], set for October 13, 2020, at 9:00 a.m.

(Eastern Time):

       1.     Travis Baldwin
              3400 Carlisle Street
              Suite 430
              Dallas, Texas 75204

       2.     Sharon Murphy
              Gordon Food Service, Inc.
              Dept. CH 10490
              Palatine, Illinois 60055

       3.     Ned Lidvall
              35 Oakes Street SW
              Suite 400
              Grand Rapids, Michigan

       4.     James Gansman
              555 Fifth Avenue
              14th Floor
              New York, New York 10017

       5.     Robert S. Hersch
              918 Congress Avenue
              Suite 100
              Austin, Texas 78701

       6.     Any witnesses listed or called by any other interested party.


                         [Remainder of Page Intentionally Left Blank]




                                              -2-
          Case:20-01947-jwb   Doc #:345 Filed: 09/30/2020    Page 3 of 3




Dated: September 30, 2020               /s/ Steven L. Rayman_________________
                                        Steven L. Rayman (P30882)
                                        RAYMAN & KNIGHT
                                        141 e. Michigan Avenue, Suite 301
                                        Kalamazoo, Michigan 49007
                                        Telephone:      (269) 345-5156
                                        Facsimile:      (269) 345-5161
                                        slr@raymanknight.com

                                        Local Counsel for CIP Administrative, LLC


                                        -and-

                                        Matthew M. Murphy, Esq.
                                        Nathan S. Gimpel, Esq.
                                        PAUL HASTINGS LLP
                                        71 South Wacker Drive
                                        Suite 4500
                                        Chicago, Illinois 60606
                                        Telephone:     (312) 499-6000
                                        Facsimile:     (312) 499-6100
                                        mattmurphy@paulhastings.com
                                        nathangimpel@paulhastings.com

                                        Counsel for CIP Administrative, LLC




                                      -3-
